105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.HUNTSMAN FARMS, INC.;  Keith Huntsman;  Howard Huntsman;Wesley Huntsman;  Tommy Wachtel, Appellants,v.Mike ESPY, Secretary, United States Department ofAgriculture, Appellee.
No. 96-1617.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1996.Filed Jan. 14, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before WOLLMAN and MURPHY, Circuit Judges, and TUNHEIM,1 District Judge.
PER CURIAM.


1
Huntsman Farms, Inc., and four persons who rented land from Huntsman Farms--Keith Huntsman, Howard Huntsman, Wesley Huntsman, and Tommy Wachtel--appeal from the district court's2 decision in favor of the Secretary of Agriculture.  Appellants brought an action for review of the Secretary's decision denying certain commodity deficiency payments for the crop years 1986 and 1987 and denying interest on payments made for crop year 1987.  Having considered the arguments and briefs submitted by the parties, we affirm for the reasons stated in the district court's comprehensive, well-written opinion.  See 8th Cir.  R. 47B.


2
Appellants' motion to supplement the record is denied.



1
 The HONORABLE JOHN R. TUNHEIM, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable Elsijane T. Roy, United States District Judge for the Eastern District of Arkansas